DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
          Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      

                                                       Reference of prior art 

Dryburgh et al.  (20140306500, AIRCRAFT PASSENGER SEATING ARRANGEMENT).
Valdes et al.  (US 20170259921, FORWARD-FACING AIRCRAFT PASSENGER SUITE WITH ALL AISLE ACCESS).
Saint-Jalmes et al.  (US 20070152100, Double module for aircraft passenger(s)).
Dowty et al.  (US 20050194827, Vehicle seating with privacy divider).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-12 and 14-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dryburgh in view of Valdes and further in view of Saint-Jalmes.

Re claim 1    Referring to the figures and the Detailed Description, Dryburgh discloses:
 An aircraft passenger seat arrangement, comprising: 
a longitudinal aisle having an aisle axis parallel to an aircraft longitudinal axis (fig. 1a, items 3, 25); 
a passenger seat group positioned laterally adjacent the longitudinal aisle (5), the passenger seat group comprising an inboard seat positioned adjacent  the longitudinal aisle (7) and an outboard seat positioned apart from the longitudinal aisle (9), the inboard seat having a longitudinal seat axis angled toward the longitudinal aisle at a first angle to the aisle axis (axis of 7).
 However Dryburgh fails to teach as disclosed by Valdes:    the outboard seat having a longitudinal seat axis angled toward the longitudinal aisle at a second angle to the aisle axis (34), 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Valdes teachings of the outboard seat having a longitudinal seat axis angled toward the longitudinal aisle at a second angle to the aisle axis into the Dryburgh to provide more privacy to the neighboring passengers.
	On the other hand Dryburgh, as modified above, discloses the claimed invention except for the first angle is greater than the second angle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first angle is greater than the second angle to allow for adequate passenger access path, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
a branch aisle extending from the longitudinal aisle forward of the inboard seat to a forward end of the outboard seat (Dryburgh 10),
However Dryburgh, as modified above, fails to teach as disclosed by Saint-Jalmes: the branch aisle providing access to each of the inboard seat and the outboard seat from the longitudinal aisle (see fig. below).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Valdes teachings of the branch aisle providing access to each of the inboard seat and the outboard seat from the longitudinal aisle into the Dryburgh, as modified above,  to provide more privacy to the passenger of the inboard seat.
and an inboard partition positioned between the inboard seat and the longitudinal aisle blocking direct access to the inboard seat from the longitudinal aisle (item 14 abutting the longitudinal aisle)

    PNG
    media_image1.png
    13
    9
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    553
    694
    media_image2.png
    Greyscale

Re claims 2, 11 and 17    Referring to the figures and the Detailed Description, Dryburgh, as modified above,  discloses: The aircraft passenger seat arrangement, wherein the longitudinal seat axes of the inboard and outboard seats converge in a direction of a head end of the inboard and outboard seats and diverge in a direction of a foot end of the inboard and outboard seats (Dryburgh 7, 9). 

	Re claims 3, 12 and 18    Referring to the figures and the Detailed Description, Dryburgh, as modified above, discloses the claimed invention except for the first angle and the second angle are each between 10/15 degrees and 30 degrees, and wherein the first angle is greater than the second angle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the first angle and the second angle are between 10 degrees and 30 degrees, and wherein the first angle is greater than the second angle to allow for adequate passenger access path without blocking the longitudinal isle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Re claim 5    Referring to the figures and the Detailed Description, Dryburgh, as modified above, discloses: The aircraft passenger seat arrangement of claim 1, further comprising a partition, configured in one or more sections, continuous along an aft end and inboard side of the passenger seat group, the partition spaced apart from a head end of each of the inboard and outboard seats to provide room for the inboard and outboard seats to transition from an upright sitting position to a horizontal sleeping position (Valdes ¶ 0036). 

Re claim 6    Referring to the figures and the Detailed Description, Dryburgh, as modified above, discloses: The aircraft passenger seat arrangement of claim 5, wherein a portion of the partition, along the aft end of the partition between the inboard and outboard seats, contours forward in a direction of the inboard and outboard seats to receive in a nesting arrangement a monument for use by an aft-positioned like outboard seat (Valdes fig. 3, items 28 and 34). 

Re claim 7    Referring to the figures and the Detailed Description, Dryburgh, as modified above, discloses: The aircraft passenger seat arrangement of claim 5, wherein the partition has a greater vertical height than the inboard partition (Saint-Jalmes fig. 2, item 14 the portion abutting the longitudinal aisle depicts the partition has a greater vertical height than the inboard partition). 

Re claim 8    Referring to the figures and the Detailed Description, Dryburgh, as modified above, discloses: The aircraft passenger seat arrangement of claim 1, further comprising a monument positioned between the longitudinal aisle and the branch aisle directly forward of the inboard seat, the monument defining an alcove opening in a direction of the inboard seat, and an ottoman disposed in the alcove for use by the inboard seat (Valdes fig. 3, items 46 and 48). 

Re claim 9    Referring to the figures and the Detailed Description, Dryburgh, as modified above, discloses: The aircraft passenger seat arrangement of claim 1, wherein the inboard seat is staggered in a forward direction from 2 cm to 25 cm with respect to the outboard seat or the inboard seat is staggered in an aft direction with respect to the outboard seat (Dryburgh 7 and 9, staggered in an aft direction). 
	However Dryburgh, as modified above, discloses the claimed invention except for the 2 cm to 20 cm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include 2 cm to 20 cm to allow for adequate passenger access path, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Re claim 10    Referring to the figures and the Detailed Description, Dryburgh, as modified above, discloses:  A business class aircraft passenger seat arrangement, comprising:
 a longitudinal aisle having an aisle axis parallel to an aircraft longitudinal axis; 
a plurality of passenger seat groups longitudinally aligned in a column laterally adjacent the longitudinal aisle, each of the plurality of passenger seat groups comprising an inboard seat positioned near the longitudinal aisle and an outboard seat positioned apart from the longitudinal aisle, the inboard seat having a longitudinal seat axis angled toward the longitudinal aisle at a first angle to the aisle axis and the outboard seat having a longitudinal seat axis angled toward the longitudinal aisle at a second angle to the aisle axis, wherein the first angle is greater than the second angle; and wherein each passenger seat group includes an inboard partition positioned between the inboard seat and the longitudinal aisle blocking direct access to the inboard seat from the longitudinal aisle
a plurality of branch aisles, each branch aisle extending from the longitudinal aisle to each of the inboard seat and the outboard seat of one of the plurality of passenger seat groups; 
wherein, for each of the passenger seat groups, the inboard seat is staggered in a forward direction from 2 cm to 25 cm with respect to the outboard seat, or the inboard seat is staggered in an aft direction 2 cm to 20 cm with respect to the outboard seat.
(Claim 10 is similar in scope to Claims 1 and 9, Claim 10 is rejected under the same rationale as Claims 1 and 9).

Re claims 14  and 20    Referring to the figures and the Detailed Description, Dryburgh, as modified above,  discloses:. The business class aircraft passenger seat arrangement of, wherein each of the plurality of passenger seat groups comprises a partition, configured in one or more sections, continuous along an aft end and inboard side of the passenger seat group, the partition spaced apart from a head end of each of the respective inboard and outboard seats to provide room for the respective inboard and outboard seats to transition from an upright sitting position to a horizontal sleeping position (Valdes ¶ 0036). 

Re claim 15    Referring to the figures and the Detailed Description, Dryburgh, as modified above,  discloses:  The business class aircraft passenger seat arrangement of claim 10, wherein each of the plurality of passenger seat groups comprises a first monument positioned forward of the respective inboard seat for use by the respective inboard seat and a second monument positioned forward of the respective outboard seat for use by the respective outboard, each of the first and second monuments defining an alcove facing the respective one of the inboard and outboard seats and an ottoman disposed on the alcove form use by the respective one of the inboard and outboard seats (Valdes ¶ 0037 and 26, 48). 

Re claim 16	Referring to the figures and the Detailed Description, Dryburgh, as modified above,  discloses: An aircraft passenger seat arrangement, comprising:
 a longitudinal aisle having an aisle axis parallel to an aircraft longitudinal axis; 
a plurality of passenger seat groups longitudinally aligned in two columns positioned along opposing sides of the longitudinal aisle, each of the plurality of passenger seat groups comprising an inboard seat positioned adjacent the longitudinal aisle and an outboard seat positioned apart from the longitudinal aisle, the inboard seat having a longitudinal seat axis angled toward the longitudinal aisle at a first angle to the aisle axis and the outboard seat having a longitudinal seat axis angled toward the longitudinal aisle at a second angle to the aisle axis, wherein the first angle is greater than the second angle; 
and wherein each passenger seat group includes an inboard partition positioned between the inboard seat and the longitudinal aisle blocking direct access to the inboard seat from the longitudinal aisle 
a plurality of branch aisles, each branch aisle extending from the longitudinal aisle to each of the inboard seat and the outboard seat of one of the plurality of passenger seat groups; 
wherein, for each of the passenger seats groups, the inboard seat is staggered in a forward direction from 2 cm to 25 cm with respect to the outboard seat or the inboard seat is staggered in an aft direction 2 cm to 20 cm with respect to the outboard seat. 
(Claim 16 is similar in scope to Claims 1 and 9, Claim 16 is rejected under the same rationale as Claims 1 and 9).

Re claim 19    Referring to the figures and the Detailed Description, Dryburgh, as modified above, discloses:  The aircraft passenger seat arrangement of claim 16, wherein the passenger seat groups on opposing sides of the longitudinal aisle are laterally aligned, and wherein branch aisles on opposing sides of the longitudinal aisle are laterally aligned, and wherein all of the inboard and outboard seats of the plurality of passenger seat groups are forward facing (Dryburgh fig. 1a). 

Claim(s) 4 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dryburgh in view of Valdes and further in view of Saint-Jalmes and further in view of Dowty.

Re claim 4    Referring to the figures and the Detailed Description, Dryburgh, as modified above, discloses:   The aircraft passenger seat arrangement of claim 1, further comprising a shared console positioned between the inboard and outboard seats (Dryburgh ¶ 0004 and 7, 9). 
However Dryburgh, as modified above, fails to teach as disclosed by Dowty: a deployable partition movable with respect to the console (32). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Dowty teachings of the outboard seat having a longitudinal seat axis angled toward the longitudinal aisle at a second angle to the aisle axis into the Dryburgh, as modified above,  to provide more privacy to the neighboring passengers.

Re claim 13    Referring to the figures and the Detailed Description, Dryburgh, as modified above, discloses:  The business class aircraft passenger seat arrangement of claim 10, wherein each of the plurality of passenger seat groups comprises a shared console positioned between the respective inboard and outboard seats, and a movable partition disposed atop the shared console deployable in a direction of a foot end of the respective inboard and outboard seats and stowable in a direction of a head end of the respective inboard and outboard seats. 
(Claim 13 is similar in scope to Claim 4, Claim 13 is rejected under the same rationale as Claim 4).

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642